Per Curiam:
Ordinarily, it would have been necessary for the plaintiff in this action to have proved the reasonable value of the services rendered to him by Dr. Wiener, but in view of the fact that the receipt of such proper proof was objected to by defendant’s attorney upon the ground that the plaintiff was entitled to recover only for moneys actually paid to the doctor, which objection was in effect sustained by the court, we are of opinion that the defendant is in no position now to urge the absence of such proof as a reason for reducing the amount of this recovery, in view of the further facts that there was received in evidence a bill of Dr. Wiener for his services to plaintiff in the amount of $1,500, and that his services, as testified to at length, would sustain a bill for that sum. The judgment and order should, therefore, be affirmed, with costs. Present — Clarke, P. J., Laughlin, Dowling, Page and Merrell, JJ. Judgment and order affirmed, with costs.